Case 18-11197-lrc          Doc 53     Filed 04/22/21 Entered 04/22/21 12:12:29               Desc Main
                                      Document      Page 1 of 5



                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       NEWNAN DIVISION

IN RE:                                               )
                                                     )           CHAPTER 13
MICHELE LEE MCDOUGAL                                 )
                                                     )           CASE NO. 18-11197-LRC
         DEBTOR.                                     )
                                                     )

                    CHAPTER 13 TRUSTEE'S MOTION TO MODIFY PLAN,
                   OR IN THE ALTERNATIVE, MOTION TO DISMISS CASE

         Comes now Melissa J. Davey, Standing Chapter 13 Trustee, and files this Chapter 13
Trustee's Motion to Modify Plan, or in the Alternative, Motion to Dismiss Case, and respectfully
shows the Court the following:
                                                    1.
         Debtor filed this case under Chapter 13 on June 07, 2018, and the Plan was confirmed on
November 20, 2018. This Plan currently provides for payments in the amount of $620.00 per month,
an applicable commitment period of thirty-six (36) months and a pro rata portion of the funds remaining
after disbursements have been made to all other creditors provided for in this plan to be paid to
unsecured creditors.
                                                    2.
         The confirmed Plan also provides that tax refunds which Debtor is entitled to receive during the
applicable commitment period shall be remitted to Trustee for disbursement to creditors under this Plan.
                                                    3.
         During this case, Trustee did not receive any federal income tax refund for the year 2020 .

                                                    4.
         If Debtor received federal tax refunds and did not remit them to the Trustee, then Debtor may
be in material default of the terms of the confirmed Plan, and may have caused unreasonable delay that
is prejudicial to creditors.
Case 18-11197-lrc         Doc 53      Filed 04/22/21 Entered 04/22/21 12:12:29                 Desc Main
                                      Document      Page 2 of 5



                                                     5.
        Under 11 U.S.C. Sections 1329(a)(1), 1329(a)(2), 1329(b)(1) and 1325(a)(3), the Plan
should be modified and the base of the Plan should be increased in the amount of all refunds Debtor
should have contributed to this case. Debtor must provide tax returns for all years referenced above to
determine the proper amount of this adjustment.
                                                     6.
        In the alternative, if Debtor fails to provide the tax return and/or to remit the required tax refund
to the Trustee, then this case should be dismissed. 11 U.S.C. Section 1307(c).
        Wherefore, based on the foregoing, Trustee respectfully requests that the Court grant this
Motion and modify the Plan to increase the Plan base, or that the Court dismiss the case, and for such
other relief as the Court deems just and proper.
        Dated: April 22, 2021.
                                                      /s/
                                                      Kelsey A. Makeever
                                                      GA Bar No. 371499
                                                      Attorney for Chapter 13 Trustee
                                                      260 Peachtree Street, NW, Suite 200
                                                      Atlanta, GA 30303
                                                      Telephone: 678-510-1444
                                                      Facsimile: 678-510-1450
                                                      mail@13trusteeatlanta.com
Case 18-11197-lrc        Doc 53     Filed 04/22/21 Entered 04/22/21 12:12:29               Desc Main
                                    Document      Page 3 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    NEWNAN DIVISION

IN RE:                                             )
                                                   )            CHAPTER 13
MICHELE LEE MCDOUGAL                               )
                                                   )            CASE NO. 18-11197-LRC
         DEBTOR.                                   )
                                                   )

                  NOTICE OF HEARING ON CHAPTER 13 TRUSTEE'S
                 MOTION TO MODIFY PLAN, OR IN THE ALTERNATIVE,
                           MOTION TO DISMISS CASE

       PLEASE TAKE NOTICE that Melissa J. Davey, Standing Chapter 13 Trustee, has filed this
Motion to Modify Plan, or in the Alternative, Motion to Dismiss Case and related papers with the
Court.

       PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Motion to
Dismiss in the U.S Courthouse, 2nd Floor Courtroom, 18 Greenville Street, Newnan, Georgia
30263 at 9:45 am on June 17, 2021. Given the current public health crisis, hearings may be
telephonic only. Please check the “Important Information Regarding Court Operations
During COVID-19 Outbreak” tab at the top of the GANB Website prior to the hearing for
instructions on whether to appear in person or by phone. Judge Ritchey Craig is assigned to this
case.

         Your rights may be affected by the Court's ruling on these pleadings. You should read these
pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you
do not have an attorney, you may wish to consult one.) If you do not want to Court to grant the relief
sought in these pleadings or if you want the Court to consider your views, then you and/or your attorney
must attend the hearing. You may also file a written response to the pleading with the Clerk at the
address stated below, but you are not required to do so. If you file a written response, you must attach
a certificate stating when, how, and on whom (including addresses) you served the response. Mail or
deliver your response so that it is received by the Clerk at least two business days before the hearing.
The address of the Clerk's Office is 18 Greenville Street, 2nd Floor, Newnan, GA 30263. You
may also mail a copy of your response to the undersigned at the address stated below.
Case 18-11197-lrc    Doc 53   Filed 04/22/21 Entered 04/22/21 12:12:29         Desc Main
                              Document      Page 4 of 5



     Dated: April 22, 2021.
                                         /s/
                                         Kelsey A. Makeever
                                         GA Bar No. 371499
                                         Attorney for Chapter 13 Trustee
                                         260 Peachtree Street, NW, Suite 200
                                         Atlanta, GA 30303
                                         Telephone: 678-510-1444
                                         Facsimile: 678-510-1450
                                         mail@13trusteeatlanta.com
Case 18-11197-lrc        Doc 53      Filed 04/22/21 Entered 04/22/21 12:12:29               Desc Main
                                     Document      Page 5 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    NEWNAN DIVISION

IN RE:                                              )
                                                    )           CHAPTER 13
MICHELE LEE MCDOUGAL                                )
                                                    )           CASE NO. 18-11197-LRC
         DEBTOR.                                    )
                                                    )

                                   CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Motion to Modify Plan, or in the Alternative, Motion to Dismiss Case and Notice of Hearing using
the Bankruptcy Court’s Electronic Case Filing program, which sends a notice of these documents and
an accompanying link to these documents to the following parties who have appeared in this case under
the Bankruptcy Court’s Electronic Case Filing program:

Melissa J. Davey cdsummary@13trusteeatlanta.com, cdbackup@13trusteeatlanta.com
Howard P. Slomka HS@ATL.law,
myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextchapterbk.com;Slom
kaTR74878@notify.bestcase.com;eisenlawfirm@gmail.com

     I further certify that on this day I caused a copy of these documents to be served via United States
First Class Mail with adequate postage prepaid with adequate postage prepaid on the following parties
set forth below at the address shown for each:

DEBTOR(S):

Michele Lee Mcdougal
1804 Crossing Place
Griffin, GA 30223

         Dated: April 22, 2021.
                                                    /s/
                                                    Kelsey A. Makeever
                                                    GA Bar No. 371499
                                                    Attorney for Chapter 13 Trustee
                                                    260 Peachtree Street, NW, Suite 200
                                                    Atlanta, GA 30303
                                                    Telephone: 678-510-1444
                                                    Facsimile: 678-510-1450
                                                    mail@13trusteeatlanta.com
